244 S.W.3d 280 (2008)
Richard HILBURN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68047.
Missouri Court of Appeals, Western District.
February 5, 2008.
Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Richard Hilburn appeals from the denial by the. Circuit. Court of Saline County of his motion for post-conviction relief under Rule 24.035. After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law *281 appears. An extended opinion would have no precedentiaI value, but a memorandum explaining our reasoning has been provided to the parties."'
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time this case was submitted. She was subsequently appointed a judge of the Supreme Court of Missouri hut has beep reassigned to this Court as a special judge for the purpose of disposition of this case.